Citation Nr: 1234929	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to October 1976.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 Special Apportionment Decision issued by a Pension Management Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits.  The case was certified to the Board by the Regional Office (RO) in Jackson, Mississippi.  

In her February 2010 VA Form 9, the appellant requested a Travel Board hearing.  The case was transferred to the Board without such a hearing having been scheduled.  

In January 2012, the Board remanded the case so that the appellant could be scheduled for such a hearing.  She was subsequently scheduled for a Travel Board hearing at the RO in March 2012.  However, the appellant failed to report for that March 2012 hearing and she did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Significantly, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case.  38 C.F.R. § 19.101.  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102 . 

The appellant is the Veteran's spouse.  Because the appellant is seeking an apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim.  See, for example, 38 C.F.R. §§ 19.100, 20.504.  In this appeal, VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  VA has not provided the Veteran with a copy of the appellant's Substantive Appeal.  Such should be remedied on remand.  

The Board also notes that the appellant was removed as a dependent from the Veteran's pension benefits effective in April 2006.  The appellant's claim was denied in June 2009 based on the appellant not being a dependent of the Veteran.  However, the Veteran's spouse status was changed as of September 1, 2010, when the appellant was added to the Veteran's award.  The effect of this change on the appellant's claim has not yet been addressed.  This should be rectified on remand.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by all pertinent statutes and the implementing regulations is completed.  In particular, ensure that all contested claims procedures have been followed and furnish the Veteran with a copy of the appellant's Substantive Appeal.

2.  Seek clarification from the appellant as to the period of time between her initial claim for an apportionment (December 2005) and the present for which she is seeking the apportionment.

3.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, statutes, regulations and caselaw.

4.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

